Name: Commission Regulation (EEC) No 820/88 of 28 March 1988 correcting Regulation (EEC) No 779/88 introducing a countervailing charge on cucumbers originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 3 . 88 Official Journal of the European Communities No L 83/29 COMMISSION REGULATION (EEC) No 820/88 of 28 March 1988 correcting Regulation (EEC) No 779/88 introducing a countervailing charge on cucumbers originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (!), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 779/88 (3) introduced a countervailing charge on cucumbers origina ­ ting in Poland ; whereas a check has revealed an error in the amount of the said charge ; whereas, therefore, the amount in ques ­ tion must be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 779/88 , *21,48 ECU' is hereby replaced by '31,37 ECU'. Article 2 This Regulation shall enter into force on 29 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 23, 28 . 1 . 1988, p. 1 . (3) OJ No L 46, 19 . 2. 1988, p. 26.